     Case 2:17-cr-00241-JCZ-JVM Document 193-1 Filed 07/02/19 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                        *             CRIMINAL DOCKET

VERSUS                                          *              NUMBER: 17-241

IRVIN MAYFIELD                                  *              SECTION: “A”
RONALD MARKHAM

                   MEMORANDUM IN SUPPORT OF
          DEFENDANTS’ MOTION TO TRAVEL FOR EMPLOYMENT

      Defendants Irvin Mayfield and Ronald Markham, through undersigned counsel,

respectfully move this Honorable Court for permission to travel to Accra, Ghana, for seven

days for employment purposes:

                                               1.
      On December 14, 2017, a grand jury indicted Mr. Mayfield and Mr. Markham. The

United States Attorney’s Office issued a summons to them for their initial appearance on

these charges on January 4, 2018. That day, both defendants appeared voluntarily. The

defendants were released on $25,000.00 unsecured bonds with multiple conditions. To

date, the defendants have complied with all the conditions of their bonds. The defendants

are professional musicians who make their living and support their families through their

work in the music industry. This work involves not only the production of music but also

live performances of their music.
     Case 2:17-cr-00241-JCZ-JVM Document 193-1 Filed 07/02/19 Page 2 of 5



                                             2.

       This Court previously granted the Defendants’ request to travel to South Africa to

play at the Soweto International Jazz Festival in June, 2018 and in June, 2019. See Doc.

Nos. 42 and 186. Defendants traveled to South Africa and returned without incident. More

recently, the Court permitted the Defendants’ to travel to Barbados for five days to perform

for the Royal Commonwealth Society of Barbados. See Doc. 169. The Defendants, again,

returned to New Orleans without incident.

                                             3.
       The Defendants have been invited to perform at the Ghana World Music Fest in

Accra, Ghana. (The full contract proposal is attached as Exhibit 1). They are scheduled to

perform on two dates: August 3, 2019 and August 4, 2019. The distance necessitates that

defendants travel several days before their performance, thus, Defendants request

permission to travel July 31, 2019 to August 6, 2019. Flight details will be provided to

and cleared by the United States Probation Office.

                                             4.

       Under Title 18, United States Code, Section 3142(b), the defendant MUST be

released on personal recognizance or unsecured personal bond unless the judicial officer

determines “that such release will not reasonably assure the appearance of the person as

required or will endanger the safety of any other person or the community.” On January

4, 2018, this Court determined that the defendants were worthy of such release. This

conclusion has been confirmed by defendants’ full compliance to date. Under Title 18,

United States Code, Section 3142(c)(3), a judicial officer “may at any time amend the order
                                             2
     Case 2:17-cr-00241-JCZ-JVM Document 193-1 Filed 07/02/19 Page 3 of 5



to impose additional or different conditions of release.” This provision recognizes “the

possibility that a changed situation or new information” may come to the attention of the

court. One of the policies behind pretrial release is to allow a defendant to continue to

carry on his business and earn a living while under indictment because he is, after all,

presumed innocent.

                                             4.
       Defendants report that new information has arisen in the form of this work

opportunity at the Ghana World Music Fest.          Although the compensation for their

performance will not be vast, it will certainly help Mr. Mayfield to continue to provide for

his three minor children and Mr. Markham for his family. In addition, the commercial

benefit, like all of the defendants’ previous work around the country, results in

immeasurable commercial benefit to the City of New Orleans.

                                             5.
       United States Probation Officer Amy Lapointe who currently supervises Mr.

Mayfield has been informed of this request and has NO objection. United States Probation

Officer Iris Contreras who currently supervises Mr. Markham has been informed of this

request and has NO objection. The defendants will surrender their passports to their

probation officers upon their return

                                             6.
       Assistant United States Attorney Dall Kammer was contacted regarding this motion.

He stated: “The government maintains the same objections it raised when

Mayfield/Markham requested to travel to South Africa and Barbados. However,

                                             3
    Case 2:17-cr-00241-JCZ-JVM Document 193-1 Filed 07/02/19 Page 4 of 5



considering the Court’s granting of the prior request, the government will not file an

opposition here.”

      Respectfully submitted this 2nd day of July, 2019.



 CLAUDE J. KELLY                               SARA A. JOHNSON
 Federal Public Defender                       Attorney at Law

 /s/ Claude J. Kelly                           /s/ Sara A. Johnson
 CLAUDE J. KELLY                               SARA A. JOHNSON
 Federal Public Defender                       Attorney at Law
 500 Poydras Street, Room 318                  700 Camp Street
 Hale Boggs Federal Building,                  New Orleans, Louisiana 70130
 New Orleans, Louisiana 70130                  Telephone No. (504) 528-9500
 Telephone: (504) 589-7930




                                           4
     Case 2:17-cr-00241-JCZ-JVM Document 193-1 Filed 07/02/19 Page 5 of 5



                             CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2019, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system which will send a notice of electronic filing

to the following: Dall Kammer, Assistant United States Attorney. I further certify that I

mailed the foregoing document and the notice of electronic filing by first-class mail to the

following non-CM/ECF participants: n/a




                                   /s/Claude J. Kelly
                                   CLAUDE J. KELLY
                                   Federal Public Defender




                                             5
